DETAILED ACTION
	The current Office Action is in response to the papers submitted 09/13/2021.  Claims 1 – 10 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 9 discloses a superordinate management system.  There is no mention of such a system in the specification.  There is no mention of a management system of any type in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 discloses the storage system includes a superordinate management system.  The original specification fails to discloses a superordinate management system or a management system of any type.  This shows the specification fails to provide proper support for the claimed superordinate management system.  

Claims 1 - 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  
Creating a copy of some sort of the data that is to be updated.  The claim requiring the data that is stored to be updated to know if the updated data is a duplicate of other data and then performing a delta compression of the data before it is updated and after it is updated.  If the data is updated that would indicate the data before the update is gone since it has been replaced with the updated data.  If there is a determination if the updated data is a duplicate of other data and there is a comparison made between the updated data and the data before the update then there needs to be a copy of some sort to maintain the data before the update to compare it to the data after the update.  Without a copy, once the data is updated there is no previous version to compare with anymore.  
Claim 2 discloses the step of determining data after being updated is not a duplicate of data and the data before being updated is duplicate data.  To know if the data after an update is a duplicate or other data requires the data to be updated thereby removing the state of the data before the update.  This would need to be a copy or equivalent of the data before being updated and then updating that data to know if the data before or after the update is a duplicate of other data.  A decision of the updated data and the data before the update relating to duplication would not appear to be possible without updating a copy of the data before the update.  Once data is updated a comparison of the data before the update cannot be made since the version of the data before the update has been replaced by the update.
All remaining claims are rejected for being dependent on a rejected base claim.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitations of performing deduplication and performing delta compression.  It is unclear if the processor in line 6 of the claim performs the deduplication and delta compression or the deduplication function and delta compression functions from base claim 1 performs the deduplication and delta compression.  It will be assumed for examination that the processor performs the deduplication and delta compression limitations of claim 4.    

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 3 and 5 - 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (Pub. No.: US 2010/0125553) referred to as Huang.
Regarding claim 1, Huang teaches a storage system [108, Fig 1] comprising:
a storage device [110, Fig 1] that stores data [Paragraph 0015; Data is stored in storage device 110] ; and 
a processor that processes [Paragraph 0019; The storage system comprises a processor to perform processes of the system] the data stored on the storage device [110, Fig 1], wherein 
the storage system [108, Fig 1] has a deduplication function of performing deduplication on a plurality of duplicate pieces of the data [114, Fig 1; 400, 402, 404, and 406, Fig 4; 704 and 706, Fig 7; Paragraphs 0029 – 0031 and 0038 – 0039; Data that is received to be stored is first deduplicated] and a delta compression function of storing differences between a plurality of similar pieces of the data [118, Fig 1; 408, Fig 4; Figs 5 - 6; 708, 710, 712, 714, 716, 718, 720, 722, 724, Fig 7; Paragraphs 0032 – 0033 and 0040 – 0044; Delta compression is performed after deduplication on an input stream of data], and 
when a write request to update the stored data is received [110, Fig 1; Fig 2; 700, Fig 7; Paragraphs 0024, 0029, 0038; Delta that is sent to be written updates the data the previously stored data by adding new data to the already stored data], 
in a case where the deduplication has been performed on the data before being updated according to the write request [114, Fig 1; 400, 402, 404, and 406, Fig 4; 704 and 706, Fig 7; Paragraphs 0029 – 0031 and 0038 – 0039; Any data that was previously stored in the system has already been deduplicated], and the data after being updated does not share duplicate data with second data [114, Fig 1; Fig 7; Paragraphs 0029 – 0031 and 0038 – 0044; Any data that is delta compressed already was already determined to not be a duplicate of any other data], the processor [Paragraph 0019] performs the delta compression of generating and storing a difference between the data before being updated and the data after being updated [118, Fig 1; 408, Fig 4; Figs 5 - 6; 708, 710, 712, 714, 716, 718, 720, 722, 724, Fig 7; Paragraphs 0032 – 0033 and 0040 – 0044; Delta compression only stores the difference between old data and new data.  Any similar data is replaced with a reference of the old data].
Regarding claim 2, Huang teaches a duplicate determination is made about the data after being updated [700, 702, 704, and 706, Fig 7; Paragraphs 0038 – 0039; A write after data was previously written/updated causes another deduplicate determination to determine if the data previously written matches any new data intended to be written], 
in a case where the data after being updated shares duplicate data with the second data, deduplication is performed with the second data [700, 702, 704, and 706, Fig 7; Paragraphs 0038 – 0039; When the updated data in the data storage is a duplicate of second write data a deduplication process is performed between the incoming second write data and the previous updated data], and 
in a case where the data after being updated does not share duplicate data with the second data, and the data before being updated is duplicate data, the delta compression is performed [Fig 6; 708 – 724, Fig 7; Paragraphs 0040 – 0044; Any data that is stored is not a duplicate since the deduplication process already removed duplicates.  The delta compression is based on data already stored being duplicates of other data that is to be stored].
Regarding claim 3, Huang teaches in a case where the data after being updated does not share duplicate data with the second data, and the data before being updated is not duplicate data, the data after being updated is stored on the storage device [Fig 7; Paragraphs 0038 – 0044; Any update data that gets stored in figure 7 was determined to not be a duplicate of already stored data is stored.  This shows the stored update data is not a duplicate of the data already stored in the system and the data that is already stored is not duplicate of the data being stored].
Regarding claim 5, Huang teaches in a case where the deduplication has been performed on the data before being updated according to the write request [Fig 7; Any data in the storage system before the write in step 700 is received already went through deduplication and delta compression processes], and the data after being updated does not share duplicate data with the second data [704, Fig 7; The No determination in step 704 indicates the data after the update is performed will not be a duplicate of other data], the data is stored in a form with a smaller data amount that is determined by comparing a difference data amount in a case where the delta compression is performed and a post- updating data amount in a case where the delta compression is not performed [718, Fig 7; If the delta compressed data is smaller than data that is not delta compressed then the smaller delta compressed data is stored].
Regarding claim 6, Huang teaches before the data is updated and after the data is updated according to the write request, the data before being updated in the storage device is referenced by the second data due to the deduplication function, and is stored in the storage device without being deleted after the data is updated [114, Fig 1; 400, 402, 404, and 406, Fig 4; 704 and 706, Fig 7; Paragraphs 0029 – 0031 and 0038 – 0039; Any data on the storage system before a write already went through deduplication and is referenced by pointers when it was determined to be duplicate data previously.  Any data that remains the same after the update is not deleted after the update].
Regarding claim 7, Huang discloses a file includes a data array in which a plurality of pieces of the data are sorted in order [Paragraphs 0020 and 0022; A file is an array of smaller objects sorted one block after another], 
updating of the file includes insertion of the data into the data array and deletion of the data from the data array [114, Fig 1; 400, 402, 404, and 406, Fig 4; 704 and 706, Fig 7; Paragraphs 0029 – 0031 and 0038 – 0039; Data that is received to be stored is first deduplicated.  The deduplication process deletes duplicate data by replacing it with a reference to other data and any unique data is added to the array of data that defines a file], and in a case where the file has been updated, 
a duplicate determination is made about the data between the file before being updated and the file after being updated [704, Fig 7; Step 704 makes a determination if any updated data in the write is the same as any previously stored data in a file], and on a basis of the duplicate determination, insertion of the data and deletion of the data are sensed [706 and 708, Fig 7; Paragraphs 0038 – 0044; Data is either added or deleted based on the deduplication] and reference data for the delta compression is changed [118, Fig 1; 408, Fig 4; Figs 5 - 6; 708, 710, 712, 714, 716, 718, 720, 722, 724, Fig 7; Paragraphs 0032 – 0033 and 0040 – 0044; The Delta compression is based on data that was already deduplicated showing that any data that was deleted or added due to deduplication would cause references to be changed accordingly that delta compression uses].
Regarding claim 8, Huang teaches a file includes a plurality of pieces of the data [Paragraphs 0020 and 0022; A file is an array of smaller objects sorted one block after another], 
the processor [Paragraph 0019; The storage system comprises a processor to perform processes of the system] identifies a representative file [608, Fig 6; 722, Fig 7] on a basis of the number of referenced pieces of data that are referenced by the data in the file due to the deduplication [114, Fig 1; 400, 402, 404, and 406, Fig 4; 704 and 706, Fig 7; Paragraphs 0029 – 0031 and 0038 – 0039; Data that is received to be stored is first deduplicated] and the delta compression [118, Fig 1; 408, Fig 4; Figs 5 - 6; 708, 710, 712, 714, 716, 718, 720, 722, 724, Fig 7; Paragraphs 0032 – 0033 and 0040 – 0044; Delta compression is performed after deduplication on an input stream of data.  The encoded data/file that is stored is a representative copy of the original file/data in step 700 that was to be stored based on the referenced pieces of data due to the deduplication and delta compression], and 
the processor [Paragraph 0019; The storage system comprises a processor to perform processes of the system] performs delta compression relative to the representative file [608, Fig 6; 722, Fig 7; Subsequent writes use previously encoded data in the deduplication and delta compression operation].
Regarding claim 9, Huang teaches the storage system [108, Fig 1] includes a superordinate management system [114 and 118, Fig 1; Fig 7; The deduplication and delta compression systems together make an overall storage superordinate management system that manages how data is stored], and 
according to a notification [400, Fig 4; 700, Fig 7; The receiving of data is a notification to start the deduplication and delta compression processes] from the superordinate management system  [114 and 118, Fig 1; Fig 7; The data segment in a write request is received from the system performing deduplication and delta compression], the storage system [108, Fig 1] identifies the data before being updated [704, Fig 7; The system checks data before data is updated with new data in step 704 to check for duplicate data].
Claim 10 is corresponding method of claim 1 and is rejected using the same prior art and reasoning as claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (Pub. No.: US 2010/0125553) referred to as Huang as applied to claim 1 above, and further in view of David Geer (Reducing the Storage Burden via Data Deduplication) referred to as Geer.
With regard to claim 4, Huang teaches when a write request to re-update update data on which the delta compression has been performed is received [Figs 6 - 7; A write after a first and second write is a write to re-update the data from the second write which has already gone through deduplication and delta compression], 
the processor [Paragraph 0019] makes a duplicate determination about the data [114, Fig 1; 400, 402, 404, and 406, Fig 4; 704 and 706, Fig 7; Paragraphs 0029 – 0031 and 0038 – 0039; Data that is received to be stored is first deduplicated], 
performs deduplication with the second data in a case where re-updated data shares duplicate data with the second data [114, Fig 1; 400, 402, 404, and 406, Fig 4; 704 and 706, Fig 7; Paragraphs 0029 – 0031 and 0038 – 0039; Any write after a second write is a re-update of data and deduplication is performed on the re-update of data], and 
performs the delta compression with the data before being updated in a case where the data after being re-updated does not share duplicate data with the second data [118, Fig 1; 408, Fig 4; Figs 5 - 6; 708, 710, 712, 714, 716, 718, 720, 722, 724, Fig 7; Paragraphs 0032 – 0033 and 0040 – 0044; Any write after a second write is a request to re-update data.  The delta compression is performed once it is determined the re-update data would not be a duplicate of other data].
However, Huang may not specifically disclose the limitations of making a duplicate determination about the data after being re-updated and performing deduplication with the second data in a case where the data after being re-updated shares duplicate data with the second data.
Geer teaches making a duplicate determination about the data after being re-updated and performing deduplication with the second data in a case where the data after being re-updated shares duplicate data with the second data [Pages 16 – 17, When deduplication occurs; Deduplication processes can occur as the data is written or after the data has been written].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Geer in Huang, because it decreases the time it takes to perform deduplication [Pages 16 – 17, When deduplication occurs]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178. The examiner can normally be reached 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/Primary Examiner, Art Unit 2136